Citation Nr: 0906499	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-37 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for scoliosis of the 
thoracic spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The Veteran had active service from February 1997 to December 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran's claim was remanded in February 2008 and the RO 
was explicitly instructed to schedule the Veteran for a VA 
examination.  The VA examination was scheduled and 
subsequently held in September 2008.  A careful review of the 
examination report, however, shows that the examiner failed 
to answer all of the questions posed in the remand order.  
Therefore, another remand is required.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998) (holding that a remand by the 
Board confers upon a veteran, as a matter of law, the right 
to compliance with the Board's remand order).

In particular, the February 2008 remand order requested that 
the examiner express an opinion as to whether the Veteran's 
scoliosis was a congenital defect or disease.  The examiner 
in this case indicated that the Veteran's scoliosis was a 
congenital condition, but did not indicate whether the 
scoliosis was a congenital defect or disease.  The examiner 
also failed to indicate whether there was evidence of a 
superimposed disease or injury in service.

According to VAOPGCPREC 82-90, "disease" has been broadly 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  On the other hand, "defect" has been 
defined as structural or inherent abnormalities or conditions 
which are more or less stationary in nature.  Generally, a 
"disease" is considered to be a condition capable of 
improving or deteriorating, while a "defect" is not 
considered to be a condition capable of improving or 
deteriorating.  Id.

Additionally, the Veteran's service-connected disabilities 
were well-documented in the claims file.  The examiner was 
asked in the February 2008 remand order to express an opinion 
as to whether the Veteran's scoliosis was proximately due to 
or the result of, or aggravated by his service-connected 
degenerative disc disease of the thoracolumbar spine with 
ankylosing spondylitis.  The examiner failed to answer this 
question.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the United States Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the Veteran that are dated from 
September 9, 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
September 9, 2008 to the present.  The RO 
should also attempt to obtain any other 
evidence identified as relevant by the 
Veteran during the course of the remand, 
provided that the Veteran completes the 
required authorization forms.
 
2.  After the above development is 
completed, the RO should return the 
Veteran's claims file to the VA examiner 
who conducted the September 2008 VA C&P 
examination.  If this examiner is 
available, the examiner is asked to 
provide an addendum in which she expresses 
an opinion as to whether the Veteran's 
scoliosis of the thoracic spine is a 
congenital defect or a disease process.  
If the examiner determines that the 
scoliosis is a congenital defect, the 
examiner is asked to indicate whether 
there was a superimposed disease or injury 
in service.

The examiner is also asked to express an 
opinion as to whether the scoliosis is 
proximately due to or the result of, or 
aggravated by the Veteran's service-
connected degenerative disc disease of the 
thoracolumbar spine with ankylosing 
spondylitis and/or the service-connected 
knee disabilities.  The examiner must 
provide a complete rationale for any 
stated opinion.

If this examiner is unavailable or 
indicates that another examination is 
necessary, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo a VA 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  The 
examiner should address the questions 
posed above in this action paragraph and 
provide a complete rationale for any 
stated opinion.
    
3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




